Exhibit 10.1

 

CONFIDENTIAL

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated on and as of the
latest date set forth on the signature page hereto, by and between BIO-key
International, Inc., a Delaware corporation (the “Company”), and the purchaser
identified on the signature page hereof (the “Purchaser”).

 

R E C I T A L S:

 

WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

 

1.     The Offering.

 

(a)     Private Offering. The securities offered by this Agreement are being
offered in a private offering (the “Offering”) of $10,500,000 consisting of
105,000 shares (the “Shares”) of the Company’s Series B-1 Convertible Preferred
Stock, $0.0001 par value per share (the “Preferred Stock”), the preferences,
rights and limitations of which are set forth on the Certificate of Designation
of Preferences, Rights and Limitations of the Series B-1 Convertible Preferred
Stock, substantially in the form attached hereto as Exhibit A (the “Certificate
of Designation”). The Shares will be sold pursuant to Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and/or Rule 506 of
Regulation D thereunder. The Shares are being offered solely to a limited number
of “accredited investors” as that term is defined in Rule 501(a) of the
Securities Act. This Agreement and the Exhibits hereto are hereinafter
collectively referred to as the “Offering Documents”. The Shares and all shares
of the Company’s common stock, $0.0001 par value per share (the “Common Stock”),
issuable upon conversion of the Shares are hereinafter defined collectively as
the “Securities”.

 

2.     Sale and Purchase of Shares.

 

(a)     Purchase and Sale. Subject to the terms and conditions hereof, the
Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to
purchase ________ shares at a purchase price of $100.00 per Share. The aggregate
purchase price payable by Purchaser for the Shares shall be $________ (the
“Aggregate Purchase Price”) and shall be payable at the Closing by wire transfer
of immediately available funds as set forth below.

 

(b)     Subject to the terms and conditions of this Agreement, the purchase and
sale of the Shares contemplated hereby shall take place at a closing (the
“Closing”) to be held on the date falling on the 2nd Business Day after the date
hereof (the "Closing Date") at the offices of Fox Rothschild LLP, 997 Lenox
Drive, Building 3, Lawrenceville, NJ 08648, or at such other time or on such
other date or at such other place or by such other method as the Company and
Purchaser may mutually agree upon orally or in writing. “Business Day” for the
purposes of this sub-paragraph (b) means a day, other than Saturday or Sunday,
on which banks in Hong Kong are open for ordinary banking business.

 

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     Closing Conditions.

 

(i)     The obligations of each party to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions:

 

(a)     No governmental authority shall have enacted, issued, promulgated,
enforced or entered any order, writ, judgment, injunction, decree, stipulation,
determination or award which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.

 

(b)     The Company shall have received all consents, authorizations, orders and
approvals from all third parties and governmental authorities necessary to
consummate the transactions contemplated hereby and no such consent,
authorization, order and approval shall have been revoked.

 

(c)     No action or proceeding by or before any court or other governmental
body shall have been instituted or threatened by any governmental authority or
person whatsoever which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement.

  

(d)     The Certificate of Designation shall have been filed with the Delaware
Secretary of State.

 

(e)      The Company’s subsidiary, Shining Union Limited, WWTT Technology China
and Golden Vast Macao Commercial Offshore Limited shall have executed that
certain Software License Purchase Agreement dated on or about the date hereof
(the “License Agreement”) and all conditions to the Company’s and each party’s
obligation to close the transactions contemplated thereby have been satisfied or
waived in accordance with the License Agreement.

 

(f)     The Company and the other party thereto shall have executed that certain
Convertible Preferred Stock Purchase Agreement dated [●] November 2015 (the
“CPSPA”) and Securities Purchase Agreement dated on or about the date hereof
(the “Other SPA”, and together with the CPSPA, the “Purchase Agreements”) and
all conditions to the Company’s and each party’s obligation to close the
transactions contemplated thereby have been satisfied or waived in accordance
with the respective Purchase Agreements.

 

(ii)     The obligations of Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or such
Purchaser’s waiver, at or prior to the Closing, of each of the following
conditions:

 

 

 
2

--------------------------------------------------------------------------------

 

 

(a)     This Agreement, the Registration Rights Agreement substantially in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”), and all
other ancillary agreements contemplated hereby shall have been executed and
delivered by the parties thereto and true and complete copies thereof shall have
been delivered to Purchaser.

 

(b)     The representations and warranties of Company contained in Section 4
shall be true and correct in all material respects as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).

 

(c)     The Company shall have duly performed and complied in all respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

 

(d)     Such Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of the Company, that each of the
conditions set forth in Section 2(c)(ii)(b) and (c) have been satisfied.

 

(e)     Such Purchaser shall have been satisfied with the results of its due
diligence review.

 

(f)     The Company shall have delivered, or caused to be delivered, to
Purchaser such documents or instruments as Purchaser reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

  

(iii)     The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or the
Company's waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)     This Agreement, the Registration Rights Agreement, and all other
ancillary agreements contemplated hereby shall have been executed and delivered
by the parties thereto and true and complete copies thereof shall have been
delivered to the Company.

 

(b)     The representations and warranties of Purchaser contained in Section 3
shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on Purchaser’s ability to consummate the transactions
contemplated hereby.

 

(c)     Purchaser shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     The Company shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Purchaser, that each of the
conditions set forth in Section 2(c)(iii)(b) and (c) have been satisfied.

 

(e)     Purchaser shall have transferred, or procured the transfer of, the
Aggregate Purchase Price to the Company by wire transfer in immediately
available funds, to an account or accounts designated in writing by the Company
to Purchaser prior to or at the Closing Date.

 

(f)     Purchaser shall have delivered, or caused to be delivered, to the
Company such documents or instruments as the Company reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

 

(iv)     For the avoidance of doubt, the respective obligations of each party
hereto to consummate the transactions contemplated by this Agreement shall be
subject to the express condition that, prior to or simultaneous with the
Closing, closing shall be conducted with respect to the transactions
contemplated by the respective Purchase Agreements. In the event that a closing
is not conducted with respect to any Purchase Agreements in accordance with its
terms, then this Agreement shall automatically be terminated and the parties
hereto shall be released from any further rights or obligations hereunder save
for any rights and obligations which have accrued prior to such effective
termination date.

 

3.     Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company as follows:

 

(a)     Organization and Qualification.

 

(i)     Purchaser is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, with the corporate or other entity
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
material and adverse effect on the legality, validity or enforceability of this
Agreement and any documents contemplated hereby (collectively, the “Transaction
Documents”) to which it is a party, and such Purchaser is duly qualified as a
foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the character of its properties owned or held under
lease or the nature of their activities makes such qualification necessary,
except for such failures to be so qualified or in good standing as would not
have a material adverse effect on it.

 

(ii)     The address of its principal place of business of Purchaser is as set
forth on the signature page hereto.

 

(b)     Authority; Validity and Effect of Agreement.

 

(i)     Purchaser has the requisite corporate or other entity power and
authority to execute and deliver the Transaction Documents to which it is a
party and perform its obligations under such Transaction Documents. The
execution and delivery of each such Transaction Document by Purchaser, the
performance by Purchaser of its obligations thereunder, and all other necessary
corporate or other entity action on the part of Purchaser have been duly
authorized by its board of directors or similar governing body, and no other
corporate or other entity proceedings on the part of Purchaser is necessary for
Purchaser to execute and deliver the relevant Transaction Documents and perform
its obligations thereunder.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(ii)     Each of the relevant Transaction Documents has been duly and validly
authorized, executed and delivered by Purchaser and, assuming each has been duly
and validly executed and delivered by the Company, each constitutes a legal,
valid and binding obligation of such Purchaser, in accordance with its terms.

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of the relevant Transaction Documents by Purchaser nor the performance
by such Purchaser of its obligations, thereunder will: (i) if Purchaser is an
entity, conflict with such Purchaser’s articles of incorporation or bylaws, or
other similar organizational documents; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to Purchaser or any of the properties
or assets of Purchaser; or (iii) violate, breach, be in conflict with or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or permit the termination of any provision
of, or result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Purchaser under, or result
in the creation or imposition of any lien upon any properties, assets or
business of Purchaser under, any material contract or any order, judgment or
decree to which Purchaser is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a material adverse effect on
its obligation to perform its covenants under this Agreement.

 

(d)     Accredited Investor.      Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and was
not formed for the specific purpose of acquiring the Shares.

 

(e)     No Government Review. Purchaser understands that neither the United
States Securities and Exchange Commission (“SEC”) nor any securities commission
or other governmental authority of any state, country or other jurisdiction has
passed upon or endorsed the merits of this Agreement, the Shares, or any of the
other documents relating to the Offering, or confirmed the accuracy of,
determined the adequacy of, or reviewed this Agreement, the Shares or such other
documents.

 

(f)     Investment Intent. The Shares are being acquired for Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to such person or third
person with respect to any of the Shares.

 

(g)     Restrictions on Transfer. Purchaser understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. Purchaser acknowledges that it is able
to bear the economic risks of an investment in the Shares for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(h)     Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the Shares,
Purchaser has not relied upon any information other than information provided to
it by the Company or its representatives and contained herein, including the
representations and warranties and covenants of the Company contained herein

 

(i)     Access to Information. Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company, including,
but not limited to, the Company’s Annual Report on SEC Form 10-K for the year
ended December 31, 2014, the Company’s Quarterly Reports on Form 10-Q for the
periods ended March 31, 2015 and June 30, 2015, and any Current Reports on SEC
Form 8-K filed with the SEC after June 30, 2015 and before the date this
Agreement is executed (as such documents have been amended since the date of
their filing, collectively, the “Company SEC Documents”), that it has deemed
necessary in order to make an informed investment decision with respect to an
investment in the Shares; that it has had the opportunity to ask representatives
of the Company certain questions and request certain additional information
regarding the terms and conditions of such investment and the finances,
operations, business and prospects of the Company and has had any and all such
questions and requests answered to its satisfaction; and that it understands the
risks and other considerations relating to such investment. Purchaser
understands any statement contained in the Company SEC Documents shall be deemed
to be modified or superseded for the purposes of this Agreement to the extent
that a statement contained herein or in any other document subsequently filed
with the SEC modifies or supersedes such statement.

 

(j)     Reliance on Representations. Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares. Purchaser represents and warrants to the Company that any
information that it has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Shares. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject in connection with the transactions contemplated under
the Transaction Documents.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(k)     No General Solicitation. Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.

 

(l)     Investment Risks. Purchaser understands that purchasing Shares will
subject it to certain risks, including, but not limited to, those set forth in
the Company SEC Documents.

 

(n)     Import and Export Compliance. Purchaser represents and warrants to the
Company as follows:

 

(i) During the five (5) year period ending on the Closing Date, neither
Purchaser nor any subsidiary, director or officer of Purchaser or any
subsidiary, or any employee, agent, or representative acting with authorization
of Purchaser or any subsidiary, has directly or indirectly, whether through
affiliates, partners, officers, employees, agents or representatives, paid,
offered, promised, authorized or agreed to give any monies, gift or other thing
of value or benefit, whether in cash or kind, and whether or not pursuant to a
written contract, to any “Foreign Official”, as defined in the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) or employee of
any Governmental Body (as that term is defined below) (including an official or
employee of any public international organization or government-owned business
or enterprise), or to any political party, employee or director thereof, or any
candidate for a political position or any political subdivision for the sole
purpose of influencing any act or decision of such official or employee, in
violation of any Law, including but not limited to the FCPA (A) to further the
business of the Purchaser or any of its subsidiaries, or (B) to assist the
Purchaser or any of its subsidiaries in connection with any actual or proposed
transaction in connection with the operations of the Purchaser or any of its
subsidiaries.

 

(ii) Purchaser and its subsidiaries are in compliance in all material respects
with all applicable Export Laws (as that term is defined below).

 

(iii) Neither Purchaser nor any of its officers, directors, owners, managers, or
employees, (A) are persons with whom United States persons are restricted from
doing business under regulations of the Office of Foreign Asset Control (the
“OFAC”) of the United States Department of the Treasury (including, without
limitation, those named on OFAC’s Specially Designated Nationals and Blocked
Persons List), the Export Laws (as that term is defined below), or under any
applicable law or any other governmental action that is applicable to Purchaser
(“Prohibited End-Users”); and (B) have had any direct or indirect dealings with
and have not sold, exported, re-exported, or retransferred, directly or
indirectly, any goods, technology or services to any Prohibited End-Users or to
any country under embargo by the United States of America.

 

(iv) As used herein:

 

 

 
7

--------------------------------------------------------------------------------

 

 

(A)     “Export Laws” means any applicable United States of America requirements
related to import and export control, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 12 U.S.C. § 95a and 50 U.S.C. App. § 5(b), the
Export Administration Act, 50 U.S.C. App. §§ 2401 et seq., the Arms Export
Control Act, 22 U.S.C. §§ 2778 et seq., and any and all regulations and orders
promulgated or issued under such authority, including the regulations
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, 31 C.F.R. Parts 500 through 598, the Export Administration Regulations,
15 C.F.R. Parts 730 through 774, and the International Traffic in Arms
Regulations, 22 C.F.R. Parts 120 through 130.

 

(B)     “Governmental Body” means any: (a) nation, state, county, city, town,
village, district, or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); or (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

(o)     Anti-Money Laundering. Purchaser acknowledges that due to anti-money
laundering regulations within their respective jurisdictions, the Company and/or
any person acting on behalf of the Company may require further documentation
verifying Purchaser’s identity and the source of funds used to purchase Shares
before this Agreement can be accepted. Purchaser further agrees to provide the
Company at any time with such information as the Company reasonably determines
to be necessary and appropriate to verify compliance with the anti-money
laundering regulations of any applicable jurisdiction or to respond to requests
for information concerning the identity of Purchaser from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, and to update such
information as necessary.

 

(p)     Short Sales and Confidentiality Prior to the Date Hereof. Purchaser has
not directly or indirectly, nor has any person acting on behalf of or pursuant
to any understanding with Purchaser, executed any disposition, including Short
Sales (as such term is defined in Rule 200 of Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in the
securities of the Company during the period commencing from the time that
Purchaser first received written or oral notice of this Offering from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder or by this Agreement until the date hereof (“Discussion
Time”).   Other than to other persons party to this Agreement and except as
provided in Section 7(b), Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(q)     No Disqualification Events. Neither Purchaser nor any affiliate of
Purchaser is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"), except for a Disqualification Event covered by Rule 506(d)(2) under the
Securities Act.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(r)     Notice of Disqualification Events. Purchaser will notify the Company in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
Purchaser or any of its affiliates and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to Purchaser or any of
its affiliates.

 

(s)     Concurrent Offering. Purchaser understands and acknowledges that the
Company is conducting a concurrent offering of its securities in accordance with
the terms set forth in the Purchase Agreements. Purchaser represents and
warrants that it (i) has read the Purchase Agreements in their entirety, (ii)
understands all of the terms and conditions of the Purchase Agreements, and
(iii) has had the opportunity to ask representatives of the Company certain
questions and request certain additional information regarding the terms and
conditions of the Purchase Agreements and has had any and all such questions and
requests answered to its satisfaction.

 

4.     Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:

 

(a)     Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
corporate power and authority to own and operate its business as presently
conducted. The Company is duly qualified as a foreign corporation or other
entity to do business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of their
activities makes such qualification necessary.

 

(b)     Authority; Validity and Effect of Agreement. The Company has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents, perform its obligations thereunder, and conduct the
Offering. The execution and delivery of each of the Transaction Documents by the
Company, the performance by the Company of its obligations thereunder, the
transactions contemplated thereby, the Offering, and all other necessary
corporate action on the part of the Company have been duly authorized by its
board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering. Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of the Transaction Documents by the Company nor the performance by the
Company of its obligations thereunder will: (i) conflict with the Company’s
certificate of incorporation or bylaws; (ii) violate any material statute, law,
ordinance, rule or regulation, applicable to the Company or any material
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, or to the extent corrected
by a subsequent restatement, the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, and all other reports of the Company filed
with the Commission pursuant to the Exchange Act from January 1, 2015 through
the date of this Agreement (including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) complied in all material respects with the requirements of the
Exchange Act.

 

(e)     Financial Statements.     The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles, as
applied by the Company on a consistent basis during the financial periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports.

 

(f)     Issuance of the Shares. The Securities (i) have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable; and (ii) free from any
encumbrance, mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, interest or equity of any person (including any right to acquire,
option or right of pre-emption or conversion), title retention or restrictions
or restrictions on transfer of any nature whatsoever (other than the
restrictions contemplated under Section 3(g)) or any other security agreement or
arrangement, or any agreement to create any of the foregoing.

 

(g)     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only to reflect stock, stock
option and warrant issuances or exercises that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company. Except as specified in the SEC
Reports or as contemplated by the Transaction Documents: (i) no shares of the
Company's capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
except as set forth on Schedule 4(g), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) except as set forth in Schedule 4(j), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is or may become bound; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with the Company; (v) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of their securities
under the Securities Act (except the Registration Rights Agreement or as set
forth in Schedule 4(g)); (vi) there are no outstanding securities or instruments
of the Company or which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company is or may become bound to redeem a security of the Company; (vii) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Shares; (viii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (ix) the Company has no liabilities or
obligations required to be disclosed in the SEC Reports (as defined herein) but
not so disclosed in the SEC Reports, other than those incurred in the ordinary
course of the Company's businesses or set forth in Schedule 4(j).

 

 

 
10

--------------------------------------------------------------------------------

 

 

(h)     Tax Matters.     The Company (i) has accurately and timely prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the Company by the taxing authority of any jurisdiction.

 

(i)     Employment Matters. No material labor dispute exists or, to the
Company’s knowledge, is imminent with respect to any of the employees of the
Company. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is satisfactory. No executive officer, to the Company’s
knowledge, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. To the Company’s knowledge, the Company is in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(j)     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports and except as disclosed in a
subsequent SEC Report filed prior to the date of this Agreement: (i) there have
been no events, occurrences or developments that have had or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (ii) except as set forth in Schedule 4(j), the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate (as defined in Rule 405 of the Securities Act), except pursuant to
existing Company incentive plans or executive and director corporate
arrangements disclosed in the SEC Reports and (vi) there has not been any
material change or amendment to, or any waiver of any material right under, any
contract under which the Company or any of their assets is bound or subject. For
purposes of this Agreement, “Material Adverse Effect” means any of (i) a
material and adverse effect on the legality, validity or enforceability of any
Transaction Documents, (ii) a material and adverse effect on the results of
operations, assets, business or financial condition of the Company and
subsidiaries, taken as a whole, or (iii) any material adverse impairment to the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

 

(k)     Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under provincial, federal or state securities laws or
a claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or, to the knowledge of the Company, any director or
officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the Exchange Act or the Securities Act.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(l)     Compliance. The Company is not: (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other material
written agreement or written instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body in which the Company is named as a party, or
(iii) in violation of, and has complied with, any and all statutes, rules,
ordinances or regulations of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to it and each
of its subsidiaries and its business and all such laws that affect the
environment.

 

(m)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
SEC is contemplating terminating such registration.

 

(n)     Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(o)     Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

(p)     No Integrated Offering. Assuming the accuracy of Purchaser’s
representations and warranties set forth in Section 3, neither the Company, nor,
to the knowledge of the Company, any of its affiliates, nor any Person acting on
its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this Offering of the
Shares by the Company to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any trading market on which any of the securities of the
Company are listed or designated.

 

 

 
13

--------------------------------------------------------------------------------

 

 

(q)     Investment Company. The Company is not required to be registered as, and
is not an affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(r)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(s)     No Additional Agreements. The Company does not have any agreement or
understanding with the Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

(t)     Insolvency. (i) Neither the Company nor any of its subsidiaries is
insolvent or unable to pay its debts. (ii) Neither the Company nor any of its
subsidiaries has ceased trading or stopped payment to its creditors. (iii) No
order has been made or petition presented or resolution passed or meeting
convened for the bankruptcy, suspension of payment obligations, winding-up or
administration of the Company or any of its subsidiaries, nor are there any
grounds on which any person would be entitled to have the Company or any of its
subsidiaries wound-up or placed in receivership, administration or liquidation,
nor has any person threatened to present such a petition or convened or
threatened to convene a meeting of the Company or any of its subsidiaries to
consider a resolution to wind up or declare such entity as bankrupt, nor has any
step been taken in relation to the Company or any of its subsidiaries under the
applicable laws relating to bankruptcy, insolvency, suspension of payment
obligations or the relief of debtors. (iv) No receiver (including an
administrative receiver), liquidator, trustee, administrator, supervisor,
nominee or custodian has been appointed in respect of the whole or any part of
the business or assets of the Company or any of its subsidiaries. (v) No
distress, execution or other process has been levied on any assets owned or used
by the Company or any of its subsidiaries nor has any person threatened any such
distress, execution or other process.(u)     

 

 

 
14

--------------------------------------------------------------------------------

 

 

(u)     Intellectual Property. (i) To the knowledge of the Company, all
intellectual property used by, required or necessary for the Company and its
subsidiaries to operate their respective business (the “Group IP”) are legally
owned by, validly licensed to, or used under the authority of the owner by, the
Company or any of its subsidiaries. (ii) All Group IP which is owned by the
Company or any of its subsidiaries is not licensed to a third party otherwise
than in the ordinary course of business or subject to any encumbrances or third
party interests. None of the Group IP owned by the Company or any of its
subsidiaries is subject to any judgments or limitations or restrictions on use
or otherwise issued by any governmental authority, save for claim limitations
imposed by the applicable registration authorities as part of the normal
prosecution process prior to issuance with respect to registered intellectual
property. No person, including employees or consultants of the Company or any of
its subsidiaries, has any ownership right to any Group IP owned by the Company
or the relevant subsidiary of the Company or any right to any payment of any sum
with respect to Group IP owned by such entity. (iii) All Group IP is: (A) to the
knowledge of the Company, not the subject of any claim (save for claim
limitations with respect to registered intellectual property imposed by the
applicable registration authorities as part of the normal prosecution process
prior to issuance), opposition, action, suit, investigation or proceeding, from
or by a person (including, without limitation, a customer, a supplier, an
employee, a consultant or an independent contractor of the Company or any of its
subsidiaries) as to title, validity, enforceability, entitlement,
misappropriation, or infringement of any intellectual property or other
proprietary rights of any third party or otherwise that prohibits or restricts
the Company or any of its subsidiaries from carrying on its business, or any
portion of it, in the jurisdiction where it is operating as at the date of this
Agreement or from any use of the Group IP in connection with the business of the
Company and its subsidiaries and to the knowledge of the Company there are no
facts or circumstances which might give rise to a claim, opposition, action,
suit, investigation or proceeding of this type; (B) to the knowledge of the
Company, not registered in contravention of any applicable laws and regulations;
and (C) in each case in which the Company or any of its subsidiaries has
acquired any Group IP or has agreed to assign any intellectual property to its
customers through or from any current or former employee, consultant,
independent contractor or other person, the Company or the relevant subsidiary
has obtained a valid and enforceable written assignment agreement, sufficient to
irrevocably transfer all rights, title and interest in that intellectual
property to that entity to the extent any such rights did not become the sole
property of the Company or any of its subsidiaries by operation of law. (iv) All
registration, maintenance and renewal fees and taxes due prior to Closing in
respect of each of the registered Group IP and applications thereof that are
owned by the Company or any of its subsidiaries have duly been paid in full. All
necessary registration, maintenance and renewal documents and certificates have
been filed with the relevant patent, copyright, trademark or other authorities
for purposes of maintaining such registered Group IP that is owned by the
Company. (v) Nothing has been done or omitted to be done and no circumstances
exist by which a person is or will be liable to seek cancellation, rectification
or other modification of a registration of any of the registered Group IP of the
Company or the relevant subsidiary. (v) To the knowledge of the Company, there
is no threatened infringement or unauthorised use of any of the Group IP that is
owned by the Company by any third party anywhere in the world. (vi) To the
knowledge of the Company, the activities, processes, methods, products, services
or Group IP that is owned by the Company used, dealt in or supplied, assigned or
licensed on the date of this Agreement by the Company or any of its subsidiaries
do not at the date of this Agreement to the knowledge of the Company infringe,
or misuse the intellectual property of another person and have not given, and
will not give, rise to any claim against the Company or any of its subsidiaries.
(vii) To the knowledge of the Company, no party to an agreement relating to the
use by another person of any Group IP owned by the Company or any of its
subsidiaries is in material breach of the agreement, which breach could lead to
a termination, suspension or revocation of such agreement and which would cause
a Material Adverse Effect, and to the knowledge of the Company, no circumstances
exist which, would give rise to any breach of any such agreement or to any such
agreement being terminated, suspended, significantly varied or revoked without
the Company or the relevant subsidiary’s consent and if terminated, would cause
a Material Adverse Effect (other than termination without cause upon notice in
accordance with the terms of the agreement). (viii) The ownership, license or
rights in the Group IP owned by the Company or any of its subsidiaries will not
be materially adversely affected by the transactions contemplated by this
Agreement and the other Transaction Documents. (ix) Each of the Company and its
subsidiaries has at all times used commercially reasonable efforts to protect
its trade secrets and confidential information.

 

 

 
15

--------------------------------------------------------------------------------

 

 

(v)     Reliance. The Company acknowledges that the Purchaser has entered into
this Agreement and the other Transaction Documents to which it is a party, in
reliance upon the information provided to it by the Company or its
representatives and contained herein, including the representations and
warranties and covenants of the Company contained herein.

 

5.     Other Agreements of the Parties.

 

(a)     Transfer Restrictions.

 

(i)     The Securities may only be disposed of in compliance with applicable
federal and state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of Purchaser or in connection with a pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the other Transaction Documents and
shall have the rights and obligations of Purchaser under this Agreement.

 

(ii)     Legends. The certificates and agreements evidencing the Securities
shall have endorsed thereon the following legend (and appropriate notations
thereof will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

(b)     Securities Laws Disclosure; Publicity. On or prior to the fourth (4th)
business day following the date of the Closing, the Company will file a Current
Report on Form 8-K with the SEC describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement
and the Registration Rights Agreement)). Except as provided in Section 7(b),
Purchaser covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in Section
5(b), Purchaser will maintain the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

 

 
16

--------------------------------------------------------------------------------

 

 

(c)     Reporting Status. During the one year period from and after the Closing,
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act would otherwise permit such
termination.

 

(d) Reverse Stock Split. The Company will use commercially reasonable to execute
a reverse split (the “Reverse Split”) of its outstanding shares of Common Stock
with a view to satisfying the minimum bid required for the initial listing of
shares of its Common Stock on the Nasdaq Capital Market which shall include the
filing of a preliminary proxy statement with the SEC within sixty (60) days of
the Closing Date. In the event the Reverse Split is completed and the Company
meets the requirements imposed by applicable rules and regulation of the Nasdaq
Stock Market for the initial listing of its shares of Common Stock on the Nasdaq
Capital Market (the “Initial Listing Requirements”), the Company will use
commercially reasonable efforts to cause its shares of Common Stock to be listed
on the Nasdaq Capital Market. Purchaser understands, acknowledges and agrees
that the Company makes no representation, warranty or assurance that (i) the
Company will be able to satisfy the Initial Listing Requirements, (ii) in the
event that the Company is able to satisfy the Initial Listing Requirements, that
its shares of Common Stock will be approved by the Nasdaq Stock Market for
listing on the Nasdaq Capital Market, or (iii) in the event that its shares of
Common Stock are approved by the Nasdaq Stock Market for listing on the Nasdaq
Capital Market, that it will be able to maintain such listing.

 

(e)     Use of Proceeds.  The Company will use the net proceeds to the Company
from the sale of the Shares hereunder to pay for the license fees due under the
License Agreement.

 

(f)      Standstill. Unless otherwise consented to in writing by the Board of
Directors of the Company or as specifically set forth in the Transaction
Documents (which for the avoidance of doubt, includes the transactions
contemplated under the Purchase Agreements), Purchaser agrees that neither
Purchaser nor any of its directors, officers, employees, agents or advisors
(including, without limitation, attorneys, accountants, investment bankers, and
other consultants and advisors) (collectively, “Representatives”) will in any
manner, directly or indirectly: (i) effect or seek, offer or propose (whether
publicly or otherwise) to effect, or announce any intention to effect or cause
or participate in or in any way assist, facilitate or encourage any other person
to effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in (A) any acquisition of any securities (or any beneficial
ownership thereof or any right to vote such securities) or assets of the
Company, or any rights or options to acquire any securities (or any beneficial
ownership thereof or any right to vote such securities), or any assets,
indebtedness or businesses of the Company or any of its affiliates, (B) any
tender or exchange offer, merger or other business combination involving the
Company, any of its affiliates or any assets of the Company or its affiliates
constituting a significant portion of the consolidated assets of the Company and
its affiliates, (C) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its affiliates, (D) any “change in control” of the Company, or (E) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) or consents to vote any voting securities of the Company or any of its
affiliates; (ii) form, join or in any way participate in a “group” (as defined
under the Exchange Act) with respect to the Company or its securities or
otherwise act in concert with any person in respect of any such securities;
(iii) otherwise act, alone or in concert with others, to seek representation on
or to control or influence the management, Board of Directors or policies of the
Company or to obtain further representation on the Board of Directors of the
Company; or (iv) enter into any discussions or arrangements with any third party
with respect to any of the foregoing. Purchaser further agrees not to request
that the Company directly or indirectly, amend or waive any provision of this
paragraph (including this sentence). Purchaser further agrees that if it or its
Representatives are approached by any third party concerning Purchaser’s or
their participation in a transaction involving any assets, indebtedness or
business of, or securities issued by, the Company, Purchaser will, to the extent
that it is aware, promptly inform the Company of the nature of such transaction
and the parties involved.

 

 

 
17

--------------------------------------------------------------------------------

 

 

(g)      Independent Nature of Purchaser’s Obligations and Rights. The
obligations of the Purchaser hereunder and under any Transaction Document and
the obligations of any party to the Purchase Agreements identified as a
“Purchaser” under the Purchase Agreements (each, an “Other Party”) are several
and not joint with the obligations of any Other Party and Purchaser shall not be
responsible in any way for the performance or non-performance of the obligations
of any such Other Party under the Purchase Agreements. Nothing contained herein
or in any other Transaction Document or the Purchase Agreements, and no action
taken by Purchaser pursuant hereto or thereto, or any Other Party pursuant to
the Purchase Agreements shall be deemed to constitute the Purchaser and any such
Other Party as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchaser and any such Other Party
are in any way acting in concert or as a group with respect to such obligations,
the transactions contemplated by the Transaction Documents or the Purchase
Agreements, or the voting or disposition of shares of Common Stock or other
shares of capital stock of the Company. Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any Other Party to be joined as an additional
party in any proceeding for such purpose. It is expressly understood and agreed
that each provision contained in this Agreement and in each other Transaction
Document is between the Company and Purchaser, solely, and not between or among
the Company and any Other Party, individually or collectively. Purchaser shall
not act in concert, as a group, or together with any Other Party with regard to
any vote of the stockholders of the Company.

 

5.     Subsequent Investments.

 

(a)     The Company may raise additional capital investment from third parties
(the “Additional Investors”) and in connection therewith, may issue preferred
stock to such Additional Investors (the “Subsequent Investment”); provided that,
prior to the Subsequent Investment, the Company shall make an offer to Purchaser
and the holders of any Preferred Shares acquired from the Purchaser
(collectively, the “Holders” and individually, a “Holder” ) in accordance with
the provisions of Sections 6(b) and 6(c) (the “Proposed Issuance Offer”) such
that each Holder shall be entitled to purchase up to such number of newly issued
securities based on their respective shareholding percentage in the Company
calculated on a fully diluted basis by full payment in cash equal to the per
share price to be paid by the Additional Investors and on the same terms and
conditions to be offered by the Company to the Additional Investors.

 

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     At least thirty (30) days before the proposed Subsequent Investment (the
“Proposed Issuance”), the Company shall deliver to each of the Holders a written
notice of the Proposed Issuance. Such notice shall state (i) the quantity, type
and terms of such issuance of securities; (ii) the consideration which the
Company will receive from the Proposed Issuance; (iii) the identity of the
Additional Investors; and (iv) the terms of the Proposed Issuance Offer,
including the calculation of such Holder’s shareholding percentage in the
Company calculated on a fully diluted basis before and immediately following the
Proposed Issuance.

 

(c)     Within twenty (20) days from the delivery of the notice set forth in
Section 6(b) (the “New Issuance Offer Period”), each Holder who elects to
exercise its right in accordance with the provisions of this Section 6(c) shall
give a written notice to the Company. Such notice shall specify the number of
securities to be purchased by the Holder and the calculation of such Holder’s
shareholding percentage in the Company calculated on a fully diluted basis.
Where any Holder fails to give a notice within the New Issuance Offer Period,
such Holder shall be deemed to have waived its right in relation to the Proposed
Issuance under this Section 6, and the Company may issue the relevant securities
not accepted by such Holder to other third parties on terms which are not more
favorable than the terms on which they were offered to the Holders.

 

6.     Confidentiality.

 

(a)     Purchaser acknowledges and agrees that: (i) certain of the information
contained herein is of a confidential nature and may be regarded as material
non-public information under Regulation FD of the Securities Act; (ii) except as
provided in Section 7(b), this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby will be kept confidential by
Purchaser and will not be used for any purpose other than for the purposes of
entering into and consummating the transactions contemplated under the
Transaction Documents; (iii) except as provided in Section 7(b), until the time
the information contained herein has been adequately disseminated to the public,
the existence of this Agreement and the information contained herein shall not,
without the prior written consent of the Company, be disclosed by Purchaser to
any person or entity, other than its personal financial and legal advisors for
the sole purpose of evaluating the entering into and the consummation of the
transactions contemplated under the Transaction Documents, and Purchaser will
not, directly or indirectly, disclose or permit its personal financial and legal
advisors to disclose, any of such information without the prior written consent
of the other party; (iv) Purchaser shall make its representatives aware of the
terms of this Section 7 and to be responsible for any breach of this Agreement
by such representatives; (v) except as provided in Section 7(b), Purchaser shall
not, without the prior written consent of the Company, directly or indirectly,
make any statements, public announcements or release to trade publications or
the press with respect to the contents or subject matter of this Agreement; and
(vi) if Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement and any accompanying documentation to the Company.

 

(b) Any party hereto may disclose, or permit the disclosure of, information
which would otherwise be confidential if and to the extent (i) required by law
or any securities exchange, regulatory or governmental body, (ii) disclosed to
its respective affiliates and its and their respective directors, officers,
employees, shareholders, finance providers and their respective professional
advisers or officers on a need-to-know basis (but it shall remain responsible
for the compliance with this Section 7 by any such person), or (iii) it comes
into the public domain other than as a result of a breach by any party hereto.

 

 

 
19

--------------------------------------------------------------------------------

 

 

7.     Non-Public Information. Purchaser acknowledges that certain information
concerning the matters that are the subject matter of this Agreement constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person save as
provided in Section 7(b).

 

8.     Sales and Confidentiality After The Date Hereof.   Purchaser shall not,
and shall cause its affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as such term is defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act)) during the period from the date hereof
until such time as (i) the transactions contemplated by this Agreement are first
publicly announced or (ii) this Agreement is terminated. Purchaser understands
and acknowledges that the SEC currently takes the position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the Securities Act, as set forth in the SEC’s Compliance and
Disclosure Interpretation 239.10.

 

9.     Entire Agreement; No Third Party Beneficiaries. This Agreement contains
the entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement. Purchaser acknowledges and agrees
that it did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares. Nothing in this Agreement, express or implied, is intended to confer
upon any person other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

10.     Amendment and Modification. This Agreement may not be amended, modified
or supplemented except by an instrument or instruments in writing signed by the
Company and the Purchaser.

 

11.     Extensions and Waivers. At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the Purchaser. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.

 

 

 
20

--------------------------------------------------------------------------------

 

 

12.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that the Company may not assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the Purchaser. Except as provided in Section 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

13.     Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 24 months from the Closing, except that the
representations contained in Sections 3(a), 3(b), 3(q), 3(r), 4(a), 4(b) and
4(f) shall survive indefinitely. All covenants and agreements contained herein
which by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms. All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate.

 

14.     Headings; Definitions. The Section headings contained in this Agreement
are inserted for convenience of reference only and will not affect the meaning
or interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.     

 

15.     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

16.     Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:

 

If to the Company:

 

BIO-key International, Inc.

3349 Highway 138

Building A, Suite E

Wall, NJ 07719

Fax (732) 359-1101

Attention: Michael W. DePasquale, Chief Executive Officer

 

 

 
21

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive, Building 3

Lawrenceville, New Jersey 08648-2311

Fax (609) 896-1469

Attention: Vincent A. Vietti, Esquire

 

 

If to Purchaser:

 

To that address indicated on the signature page hereof.

 

17.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

18.     Arbitration. If any dispute arises out of or in connection with any of
the Transaction Documents (including a dispute regarding the existence, scope,
validity or termination of the Transaction Documents or the consequences of its
nullity), it shall be referred to and finally resolved by arbitration in Hong
Kong under the Hong Kong International Arbitration Rules Centre Administered
Arbitration Rules in force when the Notice of Arbitration is submitted in
accordance with these rules. The tribunal shall consist of three arbitrators,
whereby the parties hereto shall each nominate one arbitrator and the third
arbitrator, who shall be the Chairman of the tribunal, shall be appointed by the
Hong Kong International Arbitration Centre Council. The language of the
arbitration shall be English. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of arbitration.

 

19.     Counterparts. This Agreement may be executed and delivered by facsimile
in two or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same agreement.

 

20.     Attorneys’ Fees. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Transaction Documents.

 

[Signature page follows]

 

 
22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

Date: ____________________, 2015

PURCHASER

 

For and on behalf of

_____________________________________

 

By: __________________________________

Name: _____________________________

Title: ______________________________

Address:     _________________________

___________________________________

Phone:_____________________________

Social Security
or Tax ID No.: 

 

Number of

Shares Purchased: ________

 

Aggregate Purchase Price: $ ________

($100.00 per Share)

 

Delivery Instructions (if different than Address):

_______________________________________

_______________________________________

_______________________________________

 

 

 

 

Date:____________________, 2015

BIO-KEY INTERNATIONAL, INC.

 

 

By: ___________________________________

Name: _____________________________

        Title: ______________________________

 

 

 
23

--------------------------------------------------------------------------------

 

   

EXHIBIT A

 

Form of Registration Rights Agreement

 

 

 

 

24